  NERAH 531.01 *                    INMATE HISTORY                 *       02-16-2021
PAGE 001 OF 001 *                     ADM-REL                      *       12:54:09

 REG NO..: 86067-054 NAME....: COHEN, MICHAEL
 CATEGORY: ARS       FUNCTION: PRT         FORMAT:

FCL     ASSIGNMENT   DESCRIPTION                      START DATE/TIME   STOP DATE/TIME
CNK     A-HC SENT    HOME CONFINEMENT-SENTENCED       07-24-2020 1642   CURRENT
1-R     RELEASE      RELEASED FROM IN-TRANSIT FACL    07-24-2020 1642   07-24-2020 1642
1-R     A-ADMIT      ADMITTED TO AN IN-TRANSIT FACL   07-24-2020 1640   07-24-2020 1642
CNK     TRANSFER     TRANSFER                         07-24-2020 1640   07-24-2020 1640
CNK     A-DES        DESIGNATED, AT ASSIGNED FACIL    07-24-2020 1440   07-24-2020 1640
4-D     RELEASE      RELEASED FROM IN-TRANSIT FACL    07-24-2020 1440   07-24-2020 1440
4-D     A-ADMIT      ADMITTED TO AN IN-TRANSIT FACL   07-24-2020 1251   07-24-2020 1440
OTV     FURL TRANS   FURL W/UNESCORTED TRF TO A CCC   07-24-2020 1251   07-24-2020 1251
OTV     A-DES        DESIGNATED, AT ASSIGNED FACIL    07-09-2020 2157   07-24-2020 1251
NYM     PRE REMOVE   PRE SENT DETAINEE REMOVED        07-09-2020 2023   07-09-2020 2157
NYM     A-PRE        PRE-SENT ADMIT, ADULT            07-09-2020 1354   07-09-2020 2023
NYM     ADM CHANGE   RELEASE FOR ADMISSION CHANGE     07-09-2020 1353   07-09-2020 1354
NYM     A-BOP HLD    HOLDOVER FOR INST TO INST TRF    07-09-2020 1351   07-09-2020 1353
4-D     RELEASE      RELEASED FROM IN-TRANSIT FACL    07-09-2020 1351   07-09-2020 1351
4-D     A-ADMIT      ADMITTED TO AN IN-TRANSIT FACL   07-09-2020 1100   07-09-2020 1351
OTV     FURL TRANS   FURL W/UNESCORTED TRF TO A CCC   07-09-2020 1100   07-09-2020 1100
OTV     A-DES        DESIGNATED, AT ASSIGNED FACIL    07-09-2020 1050   07-09-2020 1100
OTV     FURL REL     FURLOUGH-RELEASE PLANNING        06-20-2020 0910   07-09-2020 1050
OTV     A-DES        DESIGNATED, AT ASSIGNED FACIL    06-20-2020 0900   06-20-2020 0910
OTV     FURL REL     FURLOUGH-RELEASE PLANNING        05-21-2020 0835   06-20-2020 0900
OTV     A-DES        DESIGNATED, AT ASSIGNED FACIL    02-19-2020 1925   05-21-2020 0835
OTV     LOCAL HOSP   ESC TRIP TO LOCAL HOSP W/RETN    02-18-2020 1226   02-19-2020 1925
OTV     A-DES        DESIGNATED, AT ASSIGNED FACIL    02-15-2020 0048   02-18-2020 1226
OTV     LOCAL HOSP   ESC TRIP TO LOCAL HOSP W/RETN    02-14-2020 1908   02-15-2020 0048
OTV     A-DES        DESIGNATED, AT ASSIGNED FACIL    05-06-2019 1154   02-14-2020 1908
9-L     RELEASE      RELEASED FROM IN-TRANSIT FACL    05-06-2019 1154   05-06-2019 1154
9-L     A-ADMIT      ADMITTED TO AN IN-TRANSIT FACL   01-07-2019 1314   05-06-2019 1154
DSC     ADMIN REL    ADMINISTRATIVE RELEASE           01-07-2019 1214   01-07-2019 1214
DSC     A-ADMIN      ADMINISTRATIVE ADMISSION         01-07-2019 1114   01-07-2019 1214




G0000         TRANSACTION SUCCESSFULLY COMPLETED
